Mr. Justice Day
delivered the opinion of the Court.
This writ of error seeks to reverse a custodial order entered by the district court of El Paso County, changing the custody of a minor son of the parties from the mother to the father. This cause, therefore, is within the realm of those cases wherein the established rule of this court, as well as other jurisdictions dealing with custody problems, is that custodial orders are within the sound discretion of the trial court. Miller v. Miller, 79 Colo. 609, 247 Pac. 567; Emerson v. Emerson, 117 Colo. 384, 188 P. (2d) 252.
SOLE QUESTION FOR OUR DETERMINATION.

Are the findings and order supported by the evidence?

This question is answered in the affirmative.
The contentions herein are so similar to those asserted in Searle v. Searle, 115 Colo. 266, 172 P. (2d) 837, that we need do no more than to call attention to the Searle case to sustain the action of the trial court in the case at bar.
The judgment is affirmed.
Mr. Justice Frantz dissents.